 

 
Exhibit 10.8




 
 
AMENDED AND RESTATED EQUITY INTEREST PLEDGE AGREEMENT
 

 

 
This AMENDED AND RESTATED EQUITY INTEREST PLEDGE AGREEMENT (this “Agreement”) is
made as of this 13th day of November, 2007 by and between Aeropostale, Inc., a
Delaware corporation (the "Borrower"), and Bank of America, N.A. (as assignee of
Fleet Retail Finance Inc. (“Fleet”) pursuant to that certain Assignment and
Acceptance dated as of even date herewith by and between Fleet, as Assignor, and
Bank of America, N.A., as Assignee), a national banking association with offices
at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110 (the “Lender”).


WHEREAS, the Borrower and the Lender, among others, are party to that certain
Second Amended and Restated Loan and Security Agreement dated as of even date
herewith (as such may be amended, restated, supplemented or otherwise modified
hereafter, the "Credit Agreement");


WHEREAS, the Borrower and Fleet are party to that certain Stock Pledge Agreement
dated February 1, 2002 (as the same may have been amended heretofore, the
“Original Pledge Agreement”), pursuant to which the Borrower pledged to Fleet
its interest in certain shares of capital stock of Aeropostale West, Inc.;


WHEREAS, the Borrower is the direct legal and beneficial owner of the issued and
outstanding shares of each class of the capital stock of the corporations
described on Annex A (individually, an “Issuer” and collectively, the
“Issuers”);


WHEREAS, the Borrower has entered into the Credit Agreement with the Lender,
pursuant to which the Lender, subject to the terms and conditions contained
therein, is to make loans or otherwise extend credit to the Borrower;


WHEREAS, it is a condition precedent to the Lender’s continuing to make any
loans or otherwise extend credit to the Borrower under the Credit Agreement that
the Borrower amend and restate the Original Pledge Agreement in its entirety and
to execute and deliver to the Lender this Agreement; and


WHEREAS, the Borrower wishes to grant pledges and security interests in favor of
the Lender as herein provided;


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


§1.           Pledge of Stock, Etc.


(a)           The Borrower hereby pledges, assigns, grants  a security interest
in, and delivers to the Lender all of the shares of capital stock, limited
liability company membership interests and other equity interests of the Issuers
of every class or form, as more fully described on Annex A hereto, to be held by
the Lender subject to the terms and conditions hereinafter set forth.  The
certifi­cates for such shares and any other “security certificates” (as defined
in the UCC) issued by the Issuers, accompanied by stock powers or other
appropriate instruments of assignment thereof duly executed in blank by the
Borrower, have been delivered to the Lender.


(b)           In case the Borrower shall acquire any additional shares of the
capital stock, limited liability company membership interests or other equity
interests of any Issuer or corporation or other entity which is the successor of
any Issuer, or any securities exchangeable for or convertible into shares of
such capital stock, limited liability company membership interest or other
equity interest of any Issuer, by purchase or otherwise, then the Borrower shall
forthwith deliver to and pledge such stock, limited liability company membership
interests or other equity interests to the Lender under this Agreement.  The
Borrower agrees that the Lender may from time to time attach as Annex A hereto
an updated list of the shares of capital stock, limited liability company
membership interests or other equity interests at the time pledged with the
Lender hereunder.

 
 
-1-

--------------------------------------------------------------------------------

 
 
 
§2.           Definitions. All capitalized terms used herein without definition
shall have the respective meanings provided therefor in the Credit
Agreement.  Terms used herein and not defined in the Credit Agreement or
otherwise defined herein that are defined in the Uniform Commer­cial Code of
Massachusetts have such defined meanings herein, unless the context otherwise
indicated or requires, and the following terms shall have the following
meanings:


Stock.  All shares of capital stock, limited liability company membership
interests or other equity interests described in Annex A attached hereto and any
additional shares of capital stock, limited liability company membership
interests or other equity interests at any time pledged with the Lender
hereunder, together with any membership certificates or other “security
certificates” (as such term is defined in the UCC) representing such shares of
capital stock, limited liability company membership interests or other equity
interests.


Stock Collateral.  The property at any time pledged to the Lender hereunder
(whether described herein or not) and all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed or
distributable, in respect of, or in exchange for any Stock, together with any
proceeds of any of the foregoing, but exclud­ing from the definition of "Stock
Collateral" any income, in­creases or proceeds received by the Borrower to the
extent ex­pressly permitted by §6.


§3.           Security for Liabilities.  This Agreement and the security
interest in and pledge of the Stock Collateral hereunder are made with and
granted to the Lender as security for the payment and performance in full of all
the Liabilities.


§4.           Dividends, Liquidation, Recapitalization, Etc.  Any sums or other
property paid or distributed upon or with respect to any of the Stock, whether
by dividend or redemption or upon the liquidation or dissolution of the issuer
thereof or otherwise, shall, after the occurrence and during the continuation of
an Event of Default, be paid over and delivered to the Lender to be applied in
reduction of the Liabilities in such order and manner as the Lender determines
in its sole discretion. In case, pursuant to the recapitaliza­tion or
reclassification of the capital of the issuer thereof or pursuant to the
reorganization thereof, any distribution of capital shall be made on or in
respect of any of the Stock or any property shall be distributed upon or with
respect to any of the Stock, the property so distributed shall be delivered to
the Lender to be applied in reduction of the Liabilities in such order and
manner as the Lender determines in its sole discretion.  All sums of money and
property paid or distributed in respect of the Stock, whether as a divi­dend or
upon such a liquidation, dissolution, recapitalization or reclassification or
otherwise, that are received by the Borrower shall, until paid or delivered to
the Lender, be held in trust for the Lender as security for the payment and
performance in full of all of the Liabilities.


§5.  Warranty of Title; Authority.  The Borrower hereby represents and warrants
that: (a) the Borrower has good and marketable title to the Stock described in
§1, subject to no pledges, liens, security interests, charges, options,
restric­tions or other encumbrances except the pledge and security interest
created by this Agreement,  (b) the Borrower has full power, authority and legal
right to execute, deliver and perform its obligations under this Agreement and
to pledge and grant a security interest in all of the Stock Collateral pursuant
to this Agreement, and the execution, delivery and performance hereof and the
pledge of and granting of a security interest in the Stock Collateral hereunder
have been duly authorized by all necessary corporate or other action and do not
contravene any law, rule or regulation or any provision of the Borrower's
charter documents or by-laws or of any judgment, decree or order of any tribunal
or of any agreement or instrument to which the Borrower is a party or by which
it or any of its property is bound or affected or con­stitute a default under
any of the foregoing, and (c) the information set forth in Annex A  hereto
relating to the Stock is true, correct and complete in all respects.  The
Borrower covenants that it will defend the Lender's rights and security interest
in such Stock against the claims and demands of all persons whomsoever.  The
Borrower further covenants that it will have the like title to and right to
pledge and grant a security interest in the Stock Collateral hereafter pledged
or in which a security interest is granted to the Lender hereunder and will
likewise defend the Lender's rights, pledge and security interest thereof and
therein.
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
§6.           Voting, Etc., Prior to Maturity.  So long as no Event of Default
shall have occurred and be con­tinuing, the Borrower shall be entitled to vote
the Stock and to give consents, waivers and ratifications in respect of the
Stock; provided, however, that no vote shall be cast or consent waiver or
ratification given by the Borrower if the effect thereof would impair any of the
Stock Collateral or be inconsistent with or result in any violation of any of
the provisions of the Credit Agreement or any of the other Loan Documents. All
such rights of the Borrower to vote and give consents, waivers and ratifications
with respect to the Stock shall, at the Lender's option, as evidenced by the
Lender's notifying the Borrower of such election, cease in case an Event of
Default shall have occurred and be continuing.


§7.           Remedies


(a)           If an Event of Default shall have occurred and be continuing, the
Lender shall thereafter have the following rights and remedies (to the extent
permitted by appli­cable law) in addition to the rights and remedies of a
secured party under the Uniform Commercial Code of Massachusetts, all such
rights and remedies being cumulative, not exclusive, and
enforceable  alternatively, successively or concurrently, at such time or times
as the Lender deems expedient:


(i) if the Lender so elects and gives notice of such election to the Borrower,
the Lender may vote any or all shares of the Stock (whether or not the same
shall have been transferred into its name or the name of its nominee or
nominees) for any lawful purpose, including, without  limitation, if the Lender
so elects, for the liquidation of the assets of the issuer thereof, and give all
consents, waivers and ratifications in respect of the Stock and otherwise act
with respect thereto as though it were the outright owner thereof (the Borrower
hereby irrevocably constituting and appointing the Lender the proxy and
attor­ney-in-fact of the Borrower, with full power of substitution, to do so);
 
(ii) the Lender may demand, sue for, collect or make any compromise or
settlement the Lender deems suitable in respect of any Stock Collateral;
 
(iii) the Lender may sell, resell, assign and deliv­er, or otherwise dispose of
any or all of the Stock Collat­eral, for cash or credit or both and upon such
terms at such place or places, at such time or times and to such entities or
other persons as the Lender thinks expedient, all without demand for performance
by the Borrower or any notice or advertisement whatsoever except as expressly
provided herein or as may otherwise be required by law;
 
(iv) the Lender may cause all or any part of the Stock held by it to be
transferred into its name or the name of its nominee or nominees; and
 
(v) the Lender may set off against the Liabilities any and all sums deposited
with it or held by it.
 
(b)           In the event of any disposition of the Stock Collateral as
provided in clause (iii) of §7(a), the Lender shall give to the Borrower at
least seven (7) Business Days prior written notice of the time and place of any
public sale of the Stock Collateral or of the time after which any private sale
or any other intended disposition is to be made.  The Borrower hereby
acknowledges that seven (7) Business Days prior written notice of such sale or
sales shall be reasonable notice.  The Lender may enforce its rights hereunder
without any other notice and without com­pliance with any other condition
precedent now or hereunder imposed by statute, rule of law or otherwise (all of
which are hereby expressly waived by the Borrower, to the fullest extent
permitted by law).  The Lender may buy any part or all of the Stock Collateral
at any public sale and if any part or all of the Stock Collateral is of a type
customarily sold in a recognized market or is of the type which is the subject
of widely-distributed standard price quotations, the Lender may buy at private
sale and may make payments thereof by any means.  The Lender may apply the cash
proceeds actually received from any sale or other disposi­tion to the reasonable
expenses of retaking, holding, preparing for sale, selling and the like, to
reasonable attorneys fees, travel and all other expenses which may be incurred
by the Lender in attempting to collect the Liabilities or to enforce this
Agreement or in the prosecution or defense of any action or proceeding related
to the subject matter of this Agreement, and then to the Liabilities in such
order or preference as the Lender may determine after proper allowance for
Liabilities not then due.  Only after such applications, and after payment by
the Lender of any amount required by §9-615 of the Uniform Commercial Code of
the Commonwealth of Massachu­setts, need the Lender account to the Borrower for
any surplus.  To the extent that any of the Liabilities are to be paid or
per­formed by a person other than the Borrower, the Borrower waives and agrees
not to assert any rights or privileges which it may have under the Uniform
Commercial Code of the Commonwealth of Massachusetts.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(c)           The Borrower recognizes that the Lender may be unable to effect a
public sale of the Stock by reason of certain prohi­bitions contained in
the  Securities Act of 1933, as amended (the "Secu­rities Act"), federal banking
laws, and other applicable laws, but may be compelled to resort to one or more
private sales thereof to a restricted group of purchas­ers.  The Borrower agrees
that any such private sales may be at prices and other terms less favorable to
the seller than if sold at public sales and that such private sales shall not by
reason thereof be deemed not to have been made in a commercially rea­sonable
manner.  The Lender shall be under no obligation to delay a sale of any of the
Stock for the period of time necessary to permit the issuer of such securities
to register such securities for public sale under the Securities Act, or such
other federal banking or other applicable laws, even if the issuer would agree
to do so.  Subject to the foregoing, the Lender agrees that any sale of the
Stock shall be made in a commercially reasonable manner, and the Borrower agrees
to use its best efforts to cause the issuer or issuers of the Stock contemplated
to be sold, to execute and deliver, and cause the directors and officers of such
issuer to execute and deliver, all at the Borrower's expense, all such
instruments and documents, and to do or cause to be done all such other acts and
things as may be necessary or, in the reasonable opinion of the Lender,
advisable to exempt such Stock from registration under the provisions of the
Securities Act, and to make all amendments to such instruments and documents
which, in the opinion of the Lender, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  The
Borrower further agrees to use its best efforts to cause such issuer or issuers
to comply with the provisions of the securities or "Blue Sky" laws of any
jurisdic­tion which the Lender shall designate and, if required, to cause such
issuer or issuers to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.


(d)           The Borrower further agrees to do or cause to be done all such
other acts and things as may be reasonably neces­sary to make any sales of any
portion or all of the Stock pursu­ant to this §7 valid and binding and in
compliance with any and all applicable laws (including, without limitation, the
Securi­ties Act, the Securities Exchange Act of 1934, as amended, the rules and
regulations of the Securities and Exchange Commission applicable thereto and all
applicable state securities or "Blue Sky" laws), regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at the Borrower's expense.  The Borrower further
agrees that a breach of any of the covenants contained in this §7 will cause
irreparable injury to the Lender, that the Lender has no adequate remedy at law
in respect of such breach and, as a consequence, agrees that each and every
covenant contained in this §7 shall be specifically enforceable against the
Borrower and the Borrower hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants.


§8.           Marshalling.  The Lender shall not be required to marshal any
present or future security for (including but not limited to this Agreement and
the Stock Collateral), or other assurances of payment of, the Liabilities or any
of them, or to resort to such security or other assurances of payment in any
particular order.  All of the Lender's rights hereunder and in respect of such
secu­rity and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising.  To the extent that it lawfully
may, the Borrower hereby agrees that it will not invoke any law relating to the
marshalling of col­lateral that might cause delay in or impede the enforcement
of the Lender's rights under this Agreement or under any other in­strument
evidencing any of the Liabilities or under which any of the Liabilities is
outstanding or by which any of the Liabilities is secured or payment thereof is
otherwise assured, and to the extent that it lawfully may the Borrower hereby
irrevocably waives the benefits of all such laws.
 
 
 
-4-

--------------------------------------------------------------------------------

 

 
§9.           Borrower's Liabilities Not Affected.  The Liabilities of the
Borrower shall remain in full force and effect without regard to, and shall not
be impaired by (a) any exercise or nonexercise, or any waiver, by the Lender of
any right, remedy, power or privilege under or in respect of any of the
Liabilities or any security thereof (including this Agreement); (b) any
amendment to or modification of the Credit Agreement, the other Loan Documents
or any of the Liabilities; (c) any amendment to or modification of any
instrument (other than this Agreement) securing any of the Liabilities; or (d)
the taking of additional security for, or any other assurances of payment of,
any of the Liabilities or the release or discharge or termination of any
security or other assurances of payment or performance for any of the
Liabilities; whether or not the Borrower shall have notice or knowledge of any
of the foregoing.


§10.           Transfer, Etc., by Borrower.  Without the prior written consent
of the Lender, the Borrower will not sell, assign, transfer or otherwise dispose
of, grant any option with respect to, or pledge or grant any security interest
in or otherwise encumber or restrict any of the Stock Collateral or any interest
therein, except for the pledge thereof and security interest therein provided
for in this Agreement.


§11.           Further Assurances.  The Borrower will do all such acts, and will
furnish to the Lender all such financing statements, certificates, legal
opinions and other documents and will obtain all such governmental consents and
corporate approvals and will do or cause to be done all such other things as the
Lender may reasonably request from time to time in order to give full effect to
this Agreement and to secure the rights of the Lender hereunder, all without any
cost or expense to the Lender.  If the Lender so elects, a photocopy of this
Agreement may at any time and from time to time be filed by the Lender as a
financing statement in any recording office in any jurisdiction.


§12.           Lender's Exoneration.  Under no circumstances shall the Lender be
deemed to assume any responsibility for or obligation or duty with respect to
any part or all of the Stock Collateral of any nature or kind or any matter or
proceedings arising out of or relating thereto, other than (a) to exercise
reasonable care in the physical custody of the Stock Collateral and (b) after an
Event of Default shall have occurred and be con­tinuing to act in a
commercially  reasonable manner.  The Lender shall not be required to take any
action of any kind to collect, preserve or protect its or the Borrower's rights
in the Stock Collateral or against other parties thereto.  The Lender's prior
recourse to any part or all of the Stock Collateral shall not constitute a
condition of any demand, suit or proceeding for payment or collection of any of
the Liabilities .


§13.           No Waiver, Etc..  Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated except by a written instrument
expressly referring to this Agreement and to the provisions so modified or
limited, and executed by the party to be charged.  No act, failure or delay by
the Lender shall constitute a waiver of its rights and remedies hereunder or
otherwise.  No single or partial waiver by the Lender of any default or right or
remedy that it may have shall operate as a waiver of any other default, right or
remedy or of the same default, right or remedy on a future occasion.  The
Borrower hereby waives presentment, notice of dishonor and protest of all
instruments, included in or evidencing any of the Liabilities or the Stock
Collateral, and any and all other notices and demands whatsoever (except as
expressly provided herein or in the Credit Agreement).


§14.           Notices, Etc.  All notices, requests and other commu­nications
hereunder shall be made in the manner set forth in Article 12 of the Credit
Agreement.


§15.           Termination.  Upon final payment and performance in full of the
Liabilities, this Agreement shall terminate and the Lender shall, at the
Borrower's request and expense, return such Stock Collateral in the possession
or control of the Lender as has not theretofore been disposed of pursuant to the
provisions hereof, together with any moneys and other property at the time held
by the Lender hereunder.
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
§16.           Interest.  Until paid, all amounts due and payable by the
Borrower hereunder shall be a debt secured by the Stock Collateral and shall
bear, whether before or after judg­ment, interest at the rate of interest upon
default as set forth in the Credit Agreement.


§17.           Governing Law; Consent to Jurisdiction.  THIS AGREEMENT IS
INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS.  The Borrower agrees that any suit for the enforcement of this
Agreement may be brought in the courts of the Commonwealth of Massachusetts or
any federal court sitting therein and consents to the non-exclusive jurisdiction
of such court and to service of process in any such suit being made upon the
Borrower by mail at the address specified in Article 12 of the Credit
Agreement.  The Borrower hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient court.


§18.           Waiver of Jury Trial. THE BORROWER WAIVES ITS RIGHT TO A JURY IN
ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE LENDER IS OR BECOMES A PARTY
(WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE LENDER OR IN
WHICH THE LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE
BORROWER OR ANY OTHER PERSON AND THE LENDER (AND THE LENDER LIKEWISE WAIVES THE
RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY).


§19.           Miscellaneous.  The headings of each section of this Agreement
are for convenience only and shall not define or limit the provisions
thereof.  This Agreement and all rights and obligations hereunder shall be
binding upon the Borrower and its respective successors and assigns, and shall
inure to the benefit of the Lender and its successors and assigns.  If any term
of this Agreement shall be held to be invalid, illegal or unenforceable, the
validity of all other terms hereof shall be in no way af­fected thereby, and
this Agreement shall be construed and be enforceable as if such invalid, illegal
or unenforceable term had not been included herein.  The Borrower acknowledges
receipt of a copy of this Agreement.


[signature page follows]








 
-6-

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, intending to be legally bound, the Borrower and the Lender
have caused this Agreement to be executed as of the date first above
written.  This Agreement shall take effect as a sealed instrument.


                 AEROPOSTALE, INC.




By:
/s/ Edward M. Slezak
Name:
Edward M. Slezak
Title:
Senior Vice President, Secretary and
 
General Counsel








Signature Page to Amended and Restated Equity Interest Pledge Agreement


 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, intending to be legally bound, the Borrower and the Lender
have caused this Agreement to be executed as of the date first above
written.  This Agreement shall take effect as a sealed instrument.


                 AEROPOSTALE, INC., as Borrower


By:
/s/ Michael J. Cunningham
Name:
Michael J. Cunningham
Title:
Executive Vice President and
 
Chief Financial Officer





                 BANK OF AMERICA, N.A., as Lender


By:
/s/ Kathleen A. Dimock
Name:
Kathleen A. Dimock
Title:
Managing Director












Signature Page to Amended and Restated Equity Interest Pledge Agreement


 
 

--------------------------------------------------------------------------------

 
 

 
Each of the undersigned Issuers hereby joins in the above Agreement for the sole
purpose of consenting to and being bound by the provisions of §§4 and 7 thereof,
the undersigned hereby agreeing to cooperate fully and in good faith with the
Lender and the Borrower in carrying out such provisions.


                 AEROPOSTALE WEST, INC., as an Issuer


By:
/s/ Michael J. Cunningham
Name:
Michael J. Cunningham
Title:
Executive Vice President and
 
Chief Financial Officer





                 JIMMY’Z SURF CO., INC., as an Issuer




By:
/s/ Michael J. Cunningham
Name:
Michael J. Cunningham
Title:
Executive Vice President and
 
Chief Financial Officer





                 AERO GC MANAGEMENT LLC, as an Issuer




By:
/s/ Michael J. Cunningham
Name:
Michael J. Cunningham
Title:
Executive Vice President and
 
Chief Financial Officer






Signature Page to Amended and Restated Equity Interest Pledge Agreement


 
 

--------------------------------------------------------------------------------

 

Annex A


None of the Issuers has any authorized, issued or outstand­ing shares of its
capital stock, limited liability company membership interests or other equity
interests or any commitments to issue any shares of its capital stock, limited
liability company membership interests or other equity interests or any
securities convertible into or exchangeable for any shares of its capital stock,
limited liability company membership interests or other equity interests except
as otherwise stated in this Annex A.


Issuer
Record
Owner
Class of Shares
Number of Authorized Shares
Number of Issued and Outstanding Shares
Par or Liquidation Value
Aeropostale West, Inc.
Aeropostale, Inc.
Common
1,000
1,000
$.01
Jimmy’Z Surf Co., Inc.
Aeropostale, Inc.
Common
200
100
$.01
Aero GC Management LLC
Aeropostale, Inc.
N/A
N/A
N/A
N/A













1043959.2

Annex A to Amended and Restated Equity Interest Pledge Agreement


 
 

--------------------------------------------------------------------------------

 
